 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-012-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   REGINALD THOMAS,                                   DATE: July 1, 2021
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 1, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 30, 2021, and to exclude time between July 1, 2021, and September 30, 2021, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes numerous reports and related documents, photographs, audio recordings, and videos.

27          All of this discovery has been either produced directly to counsel and/or made available for

28          inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                  b)      Upon defendant’s request, new counsel for the defendant was appointed on June

 2          22, 2021. This is the second time new counsel has been appointed for the defendant. Counsel

 3          for defendant desires additional time to conduct investigation and research related to the charges,

 4          review discovery for this matter, to discuss potential resolutions with his client, and to otherwise

 5          prepare for trial.

 6                  c)      Counsel for defendant believes that failure to grant the above-requested

 7          continuance would deny him the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                  d)      The government does not object to the continuance.

10                  e)      Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of July 1, 2021 to September 30,

15          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17          of the Court’s finding that the ends of justice served by taking such action outweigh the best

18          interest of the public and the defendant in a speedy trial.

19 /

20 /
21 /

22 /

23 /

24 /

25 /

26 /
27 /

28 /

       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: June 29, 2021                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ TANYA B. SYED
 9                                                           TANYA B. SYED
                                                             Assistant United States Attorney
10

11
      Dated: June 29, 2021                                   /s/ ETAN ZAITSU
12                                                           ETAN ZAITSU
13                                                           Counsel for Defendant
                                                             REGINALD THOMAS
14

15

16

17
                                                     ORDER
18
            IT IS SO ORDERED.
19

20
     Dated: July 2, 2021
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
